MEMORANDUM **
Nelson Jovan Hernandez-Aneda appeals the sentence imposed following his guilty plea to unlawful reentry of a deported or removed alien in violation of 8 U.S.C. § 1326(a).
Pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), Ring v. Arizona, 536 U.S. 584, 609, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), and United States v. Ameline, 376 F.3d 967 (9th Cir.2004), Hernandez-Aneda contends that the district court erred in enhancing his sentence based upon facts — the timing and type of his prior conviction — that were not alleged in the indictment, proven beyond a reasonable doubt to a jury, or admitted by the defendant. The sole basis for the sentencing enhancement was Hernandez-Aneda’s prior aggravated felony conviction, and his contention is, therefore, foreclosed by our holdings in United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000), and United States v. Quintana-Quintana, 383 F.3d 1052, 1052-53 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.